By the Court. —
Benning, J.
delivering the opinion.
Was the showing for a continuancekufficient ?
We think not.
It does not say, that there were any persons by whom the witness could be supported. If there were not any, a continuance would have been useless.
[l.] True, the showing says, that the plaintiffhad not, (by reason of certain conduct of the defendant,) time to sue out interrogatories to support his witness; but it will not do to hold, that this is equivalent to a statement, that there existed persons subject to examination by interrogatories, who would support the witness, and that the plaintiff had not had time to take out interrogatories for those persons.
Was the record of the judgment, properly excluded from the jury?
We think so.
*420[3.] The defendant was neither a party nor a privy to that judgment. And the rule is general, that a judgment is evidence against none except parties and privies.
We see no error in this case.
Judgment affirmed.